The condition in the policy requiring the written consent of the company to additional insurance was never complied with. It was not waived, for the company had no notice of the additional insurance until after the fire. Neal was not the agent of the company beyond the special acts performed by him under the supervision and recognition of the agents who employed him. Bodine v. Exchange Ins. Co., 51 N.Y. 117. Whatever authority he may have had from his employment ceased on the termination of the agency of his employers. The fact that the termination of the defendants' agency at Laconia was not known to the plaintiff, or to the public, was immaterial, for there was no evidence that those who had been their agents there ever received notice of the additional insurance. Having no knowledge or notice of the additional insurance until after the fire the defendants could not be held to have waived the condition requiring written consent, and the nonsuit was properly ordered.
Exceptions overruled. *Page 416